       Case 4:14-cr-00191-BSM Document 1240 Filed 07/13/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                         Case No. 4:14-CR-00191-2 BSM

BRIAN L. MAHANEY                                                            DEFENDANT

                                        ORDER

      The United States’s motion for leave to file a sur reply [Doc. No. 1227] is granted.

The motion for release [Doc. No. 1210] is denied.

                                   I. BACKGROUND

      Mahaney was sentenced to 120 months imprisonment in August, 2017, for conspiracy

to possess with intent to distribute and distribution of methamphetamine.

      He is incarcerated at Forrest City Federal Correctional Institution’s low security

facility. He has asthma and type 2 diabetes. He asserts that hygiene and social distancing

conditions at Forrest City are deplorable, and he tested positive for COVID-19. Br. Supp.

Mot. Release at 1–2, Doc. No. 1211.

                                II. LEGAL STANDARD

      A court may reduce a term of imprisonment pursuant to 18 U.S.C. section

3582(c)(1)(A) if, after considering the section 3553(a) factors, “extraordinary and

compelling” reasons warrant reduction, and reduction is consistent with the United States

Sentencing Commission’s policy statements. 18 U.S.C. § 3553(a) (factors include: nature

and circumstances of offense; defendant’s history and characteristics; need for sentence
          Case 4:14-cr-00191-BSM Document 1240 Filed 07/13/20 Page 2 of 3



imposed; available sentences for defendant; kinds of sentence and sentencing range for

defendant’s category of offense; need to avoid unwarranted sentence disparities among

defendants with similar records convicted of similar conduct). A defendant who is not a

danger to the community may be released if he demonstrates extraordinary and compelling

reasons relating to his medical condition, age, family circumstances, or “other reasons”

beyond or in combination with the aforementioned reasons, as determined by the BOP. See

U.S. Sentencing Guidelines Manual § 1B1.13, Application Note 1 (U.S. Sentencing Comm’n

2018).

                                     III. DISCUSSION

         Mahaney has exhausted his administrative remedies by requesting release from the

warden more than thirty days ago. It is clear from his submission that he was raising

concerns about the COVID-19 outbreak. Mot. Leave to File Sur Reply Ex. A, Doc. No.

1227-1.

         To the extent that the motion seeks placement in home confinement rather than

compassionate release, it is denied because placement decisions are made by the Bureau of

Prisons and are not reviewable. See United States v. Gray, Case No. 4:12-CR-54-FL-1, 2020

WL 1943476 at *3 (E.D.N.C. April 22, 2020).

         Mahaney’s motion is denied. Unfortunately, his medical conditions do not constitute

extraordinary and compelling circumstances. See United States v. Osborne, Case No. 4:05-

CR-00109 BSM at 3, Doc. No. 798 (risk of worsened COVID-19 symptoms due to asthma

not extraordinary or compelling circumstances warranting release). Even the fact that
        Case 4:14-cr-00191-BSM Document 1240 Filed 07/13/20 Page 3 of 3



Mahaney tested positive for COVID-19 is not grounds for release by a judicial order. First,

he already tested positive, meaning it would be futile to release him in hopes that he could

avoid the virus. Second, to the extent that his presence in prison makes him a risk to other

inmates, he tested positive over two weeks ago, so it is likely the virus ran its course. To the

extent that Mahaney may exhibit symptoms or complications, the record does not indicate

that he would get better healthcare out of prison than in.

       Mahaney still has much of his sentence left to serve. Mahaney asks for consideration

of Judge Holmes’s statements at sentencing that Mahaney might not be deserving of the

mandatory minimum sentence he received. See Reply at 2–3, Doc. No. 1224. A motion for

release, however, is not a way around a potentially unjust, but statutorily mandated sentence.

                                     IV. CONCLUSION

       For the forgoing reasons, the United States’s motion for leave to file a sur reply [Doc.

No. 1227] is granted. The motion for release [Doc. No. 1210] is denied.

       IT IS SO ORDERED this 13th day of July, 2020.


                                                     UNITED STATES DISTRICT JUDGE
